Title: From Thomas Jefferson to José de Jaudenes and José Ignacio de Viar, 3 March 1792
From: Jefferson, Thomas
To: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de


          
            Mar. 3. 1792.
          
          Th: Jefferson presents his respectful compliments to Messieurs de Viar and de Jaudenes. Tho’ the arrangements on the negociation with Spain are not yet all taken, yet he has no reason to doubt they will be so in the course of a week or two, and that they will perfectly accord with the expectations of the gentlemen.
        